DETAILED ACTION
This Office Action is in response to the amendment filed on 5/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The argument filed on 5/26/2021 in the response to the non-final rejection is persuasive. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 2 directed to an invention non-elected without traverse. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
The application has been amended as follows: 
In the claims:
Cancel claim 2.
Allowable Subject Matter
Claims 1 and 3 - 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: an isolation structure electrically isolating a first region of the semiconductor layer from a second region of the semiconductor layer; a shallow trench isolation structure vertically extending from a surface of the semiconductor layer into the first region of the semiconductor layer; an electrical resistor on the shallow trench isolation structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        August 13, 2021
 
/Nelson Garces/Primary Examiner, Art Unit 2814